                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                          ABINGDON DIVISION

KEVIN HARRIS,                                      )
                                                   )
                   Plaintiff,                      )     Case No. 1:19CV00003
                                                   )
v.                                                 )     OPINION AND ORDER
                                                   )
FREIGHT HANDLERS, INC., ET AL.,                    )     By: James P. Jones
                                                   )     United States District Judge
                   Defendants.                     )


      Richard N. Shapiro, Shapiro & Appleton, P.C., Virginia Beach, Virginia, for
Plaintiff; Nathan H. Schnetzler, Sean C. Workowski, and Katie M. DeCoster, Frith
Anderson + Peake, Roanoke, Virginia, for Defendants.
       Defendant FHI, LLC1 has moved to exclude plaintiff Kevin Harris’

economics expert, William Reese, from testifying at trial due to inadequacies in the

disclosure of his testimony. For the following reasons, I will deny the motion.

       The plaintiff disclosed Reese’s testimony and produced his report, but the

report was not signed, did not list any publications, and did not list the

compensation he is receiving for his work in this case. The list of cases in which

he has testified was not up to date. Reese’s report is brief and does not clearly

state which records he reviewed or the sources of some of the numbers used in his

calculations. The defendant did not depose Reese. Reese’s expert testimony has


       1
          Defendant Freight Handlers, Inc. joined in the motion, but it is no longer a party
to this case.
been admitted in other federal cases, and his reports in those cases were very

similar to his report submitted in this case. After the defendant filed its motion to

exclude Reese, the plaintiff supplemented his disclosure with a signed copy of the

report and an updated list of cases in which Reese has testified, and clarified that

the report does not list publications because Reese has none.                     These

supplementations were made after the deadline for disclosing expert testimony.

      Federal Rule of Civil Procedure 26(a)(2)(B)(i) provides that an expert

witness’s report must state the “basis and reasons” for the expert’s opinions.

While exclusion of undisclosed or incompletely disclosed expert testimony is the

general rule, Rule 37(c)(1) provides exceptions where the failure to disclose is

substantially justified or harmless. Wilkins v. Montgomery, 751 F.3d 214, 222 (4th

Cir. 2014). The Fourth Circuit has held,

      in exercising its broad discretion to determine whether a
      nondisclosure of evidence is substantially justified or harmless for
      purposes of a Rule 37(c)(1) exclusion analysis, a district court should
      be guided by the following factors: (1) the surprise to the party against
      whom the evidence would be offered; (2) the ability of that party to
      cure the surprise; (3) the extent to which allowing the evidence would
      disrupt the trial; (4) the importance of the evidence; and (5) the
      nondisclosing party’s explanation for its failure to disclose the
      evidence.

S. States Rack & Fixture, Inc. v. Sherwin-Williams Co., 318 F.3d 592, 597 (4th Cir.

2003).




                                        -2-
         I find that admitting Reese’s testimony would pose no risk of unfair surprise

to FHI.      The substance of Reese’s report has not changed since the faulty

disclosure, and in any event, FHI chose not to depose Reese. His testimony goes

only to the plaintiff’s lost wages. While that damages calculation is important, it is

only one element of damages. If the defendant disagrees with Reese’s calculation

or disputes the accuracy of some of the numbers he used, those issues can be

addressed in cross-examination. Allowing Reese to testify would not disrupt the

trial.

         I find that the shortcomings of the expert disclosure do not warrant

excluding Reese. I will therefore deny the Motion to Exclude. In an effort to cure

any possible prejudice, the plaintiff has offered to make Reese available to the

defendant for a deposition in advance of trial. In light of that offer, I will allow the

defendant to depose Reese outside of the discovery window if it chooses to do so.

         For these reasons, it is hereby ORDERED that:

         1. The Motion to Exclude Plaintiff’s Expert William Reese, ECF No. 31, is

DENIED; and

         2. If the defendant requests, the plaintiff shall produce William Reese for a

deposition within 14 days of the entry of this Order.

                                                ENTER: November 8, 2019

                                                /s/ JAMES P. JONES
                                                United States District Judge
                                          -3-
